Case: 14-41264      Document: 00513180275         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41264
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 3, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE LAGOS-MARADIAGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1357-1


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Lagos-Maradiaga appeals the 30-month sentence imposed following
his guilty plea conviction for illegally reentering the United States after a
previous deportation. For the first time on appeal, he contends that the district
court plainly erred by imposing the 12-level drug trafficking enhancement of
U.S.S.G. § 2L1.2(b)(1)(B). We have rejected Lagos-Maradiaga’s argument that
a state drug conviction must involve financial remuneration to constitute a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41264     Document: 00513180275      Page: 2   Date Filed: 09/03/2015


                                  No. 14-41264

drug trafficking offense under § 2L1.2. See United States v. Martinez-Lugo,
782 F.3d 198, 201-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No.
14-10355).
      AFFIRMED.




                                        2